Name: 91/459/EEC: Commission Decision of 6 August 1991 on supplies of whole milk powder intended for the people of the Soviet Union
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  trade policy;  cooperation policy;  political geography
 Date Published: 1991-08-31

 Avis juridique important|31991D045991/459/EEC: Commission Decision of 6 August 1991 on supplies of whole milk powder intended for the people of the Soviet Union Official Journal L 243 , 31/08/1991 P. 0085 - 0085COMMISSION DECISION of 6 August 1991 on supplies of whole milk powder intended for the people of the Soviet Union (91/459/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 2263/91 of 26 July 1991 laying down detailed rules for the application of Council Regulation (EEC) No 598/91 as regards the supply of whole milk powder intended for the people of the Soviet Union (1), and in particular Article 3 (2) thereof, Whereas, in accordance with Council Regulation (EEC) No 598/91 of 5 March 1991 on urgent action for the supply of agricultural products intended for the people of the Soviet Union (2), an invitation to tender was opened by Regulation (EEC) No 2263/91 with a view to fixing a maximum amount for the supply; Whereas, in accordance with Article 3 (1) of Regulation (EEC) No 2263/91 and in view of the tenders received, the Commission is to fix a maximum amount for supply costs or is to decide not to take any action in response to tenders; whereas, in view of the tenders submitted and notified by the intervention agencies, a maximum amount should be fixed for supplies of whole milk powder to the Soviet Union, HAS DECIDED AS FOLLOWS: Article 1 1. For the invitation to tender opened by Regulation (EEC) No 2263/91 and for tenders submitted by 12 noon on 31 July 1991 at the latest: - as regards lots A to U as defined in Annex III, in packages of 25 kilograms net weight, the maximum price for the supply shall be ECU 2 354 per tonne, - as regards lots AA to UU as defined in Annex III, in aluminium-based paper bags or in canisters of a net weight of two kilograms, the maximum price for the supply shall be ECU 2 640 per tonne. 2. In accordance with Article 2 (1) of Regulation (EEC) No 2263/91, tenders in response to the second invitation may be submitted by 12 noon on 12 August 1991 at the latest. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 August 1991. For the Commission Ray MAC SHARRY Member of the Commission